Citation Nr: 0412211	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  99-05 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement  to service connection for renal disability as 
secondary to service-connected non-Hodgkins lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran testified before the undersigned Member of 
the Board at a videoconference hearing in July 1999.  A 
transcript of the hearing is of record.


REMAND

The veteran essentially asserts that treatment received in 
1991 for the service-connected non-Hodgkin's lymphoma caused 
his kidney failure.  In July 2000, the Board remanded the 
case for further development, to include a medical opinion, 
based upon a review of the claims file, concerning the 
etiology of the veteran's renal failure.  In September 2001, 
a VA physician provided the requested opinion.  However, the 
examiner stated that the absence of pertinent lab data during 
the period between 1992 and 1997 was "problematic" in terms 
of rendering the requested opinion.  The Board notes that 
while the RO has attempted to fully develop the record, it 
has not adequately informed the veteran that he should submit 
or provide the information and authorization necessary for 
the RO to obtain all medical records pertaining to his renal 
function, to include any lab results, before the 
administration of chemotherapy in 1991 and during the period 
following the chemotherapy, particularly the period between 
1992 and 1997.  

The Board notes that the report of a May 1997 private 
consultation notes that the veteran might have had a renal 
ultrasound at Ohio State University or Mount Carmel Medical 
Center, and that he reported being told that there was some 
renal dysfunction perhaps related to his medications.  
Records pertaining to this prior ultrasound and renal 
dysfunction possibly related to medications are not of 
record.  Moreover, the May 1997 consultation report indicates 
that the veteran was to undergo a renal ultrasound on the 
date of the consultation; the record of any such ultrasound 
is not associated with the claims folders.

In light of these circumstances, the Board has concluded that 
further RO actions are warranted before the Board decides 
this appeal.  Accordingly, the case is REMANDED to the RO 
(via the Appeals Management Center in Washington, D.C.) for 
the following action:

1.  The RO should provide the veteran 
with the notice required under 
38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) (2003), to include a 
request that he submit any pertinent 
evidence in his possession and all 
available records, not already of record 
(or the information and authorization 
necessary for the RO to obtain such 
records) pertaining to his renal 
functioning before and after the 
chemotherapy for his non-Hodgkins 
lymphoma, to include the outstanding 
records discussed above and the results 
of any renal function tests during the 
period between 1992 and 1997.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  The veteran 
and his representative should be informed 
if the RO is unsuccessful in obtaining 
any pertinent evidence identified by the 
veteran, and be requested to provide the 
outstanding evidence.

3.  When all indicated record development 
has been completed, if additional 
pertinent evidence is received, the 
claims folders should be returned to the 
physician who provided the September 2001 
opinion for preparation of an addendum 
based upon the additional information 
received.  If that physician is no longer 
available, the RO should arrange for 
another physician with appropriate 
expertise to review the claims folders 
and provide the opinions requested in the 
Board's July 2000 remand.  The supporting 
rationale for all opinions expressed must 
be provided.

4.  The RO should ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In addition, the RO should undertake any 
other development it determines to be 
indicated.

5.  The RO should then readjudicate the 
claim based upon a review of all pertinent 
evidence and consideration of all 
applicable criteria.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the case should 
be returned to the Board following 
completion of the usual appellate 
procedures.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


(CONTINUED ON NEXT PAGE)



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




